Title: From Thomas Jefferson to Samuel Smith, 10 October 1801
From: Jefferson, Thomas
To: Smith, Samuel


Dear Sir
Washington Oct. 10. 1801
Your favor of the 7th: came to hand last night. I do not recollect having recieved advice of any books delivered Capt. Rogers for me. if you have no other way of discovering for whom they are, I should think you had better open them, & a [very superficial] note of the contents would satisfy me whether they were intended for me. if they are they should come here. the two former boxes you were so kind as to forward [were], one of them for the Secretary of states office, containing a model of a ship with some nautical improvement: the other from a friend containing a model of one of the Pyramids of Egypt.
Mr. Glendye will probably be with you in a very few days. if he can enter into competition on equal terms with any clergyman whatever, I have no doubt of the issue. a man rarely sees as eloquent a preacher twice in his life.
With respect to the present of hock from mr Wichelhauser. I pray you to make my [excuses] to him on the general rule that I accept presents while in public office from nobody. I would wish this to be stated to him so as to give no offence, & that you will dispose of the wine for his benefit or by his order.
I some time ago recieved a letter from you proposing mr Dent for one of the offices soon to become vacant. I have the highest regard for mr Dent, and should shew it in any case where it was admissible. but the fact is that Maryland as well as Virginia has such an over-proportion of the general offices that on the just principle of distribution, it is impossible that any person of either [of] those States can be appointed. the present state of the offices, with respect to distribution, gives me great uneasiness, & anxiety to advance towards something like equilibrium. it is true at the same time that but one officer in either state is of my appointment, to wit, the Secretaries of state & navy, in which appointments peculiar indulgence is a right.  Accept my sincere esteem & attachment.
Th: Jefferson
